                      Case 4:19-cv-03135-KAW Document 3 Filed 06/06/19 Page 1 of 4

16 USC 1855(3)(A)6XPPRQVLQD&LYLO$FWLRQ


                                      81,7('67$7(6',675,&7&2857
                                                                  IRUWKH
                                                      Northern District of California
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

      CENTER FOR BIOLOGICAL DIVERSITY;
    TURTLE ISLAND RESTORATION NETWORK


                            Plaintiff(s)
                                Y                                          &LYLO$FWLRQ1R 19-3135
WILBUR ROSS, Secretary of Commerce; NATIONAL
        MARINE FISHERIES SERVICE


                           Defendant(s)


                                                   SUMMONS IN A CIVIL ACTION

7R(Defendant’s name and address)
                                           Wilbur Ross, Secretary of Commerce
                                           U.S. Department of Commerce
                                           1401 Constitution Ave NW
                                           Washington, DC 20230



          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW
\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                           Catherine Kilduff
                                           CENTER FOR BIOLOGICAL DIVERSITY
                                           1212 Broadway, St. #800
                                           Oakland, CA 94612


       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                CLERK OF COURT


'DWH
                                                                                         Signature of Clerk or Deputy Clerk
                      Case 4:19-cv-03135-KAW Document 3 Filed 06/06/19 Page 2 of 4

16 USC 1855(3)(A)6XPPRQVLQD&LYLO$FWLRQ


                                      81,7('67$7(6',675,&7&2857
                                                                   IRUWKH
                                                       Northern District of California
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

      CENTER FOR BIOLOGICAL DIVERSITY;
    TURTLE ISLAND RESTORATION NETWORK


                            Plaintiff(s)
                                Y                                             &LYLO$FWLRQ1R 19-3135
WILBUR ROSS, Secretary of Commerce; NATIONAL
        MARINE FISHERIES SERVICE


                           Defendant(s)


                                                    SUMMONS IN A CIVIL ACTION

7R(Defendant’s name and address)
                                           National Marine Fisheries Service
                                           1315 East-West Highway
                                           Silver Spring, MD 20910




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW
\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                           Catherine Kilduff
                                           CENTER FOR BIOLOGICAL DIVERSITY
                                           1212 Broadway, St. #800
                                           Oakland, CA 94612


       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                  CLERK OF COURT


'DWH
                                                                                            Signature of Clerk or Deputy Clerk
                      Case 4:19-cv-03135-KAW Document 3 Filed 06/06/19 Page 3 of 4

16 USC 1855(3)(A)6XPPRQVLQD&LYLO$FWLRQ


                                      81,7('67$7(6',675,&7&2857
                                                                 IRUWKH
                                                      Northern District of California
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

      CENTER FOR BIOLOGICAL DIVERSITY;
    TURTLE ISLAND RESTORATION NETWORK


                            Plaintiff(s)
                                Y                                         &LYLO$FWLRQ1R 19-3135
WILBUR ROSS, Secretary of Commerce; NATIONAL
        MARINE FISHERIES SERVICE


                           Defendant(s)


                                                   SUMMONS IN A CIVIL ACTION

7R(Defendant’s name and address)
                                           U.S. Attorney General
                                           U.S. Department of Justice
                                           950 Pennsylvania Avenue, NW
                                           Washington, DC 20530-0001



          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW
\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                           Catherine Kilduff
                                           CENTER FOR BIOLOGICAL DIVERSITY
                                           1212 Broadway, St. #800
                                           Oakland, CA 94612


       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                              CLERK OF COURT


'DWH
                                                                                        Signature of Clerk or Deputy Clerk
                      Case 4:19-cv-03135-KAW Document 3 Filed 06/06/19 Page 4 of 4

16 USC 1855(3)(A)6XPPRQVLQD&LYLO$FWLRQ


                                      81,7('67$7(6',675,&7&2857
                                                                    IRUWKH
                                                       Northern District of California
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

      CENTER FOR BIOLOGICAL DIVERSITY;
    TURTLE ISLAND RESTORATION NETWORK


                            Plaintiff(s)
                                Y                                            &LYLO$FWLRQ1R 19-3135
WILBUR ROSS, Secretary of Commerce; NATIONAL
        MARINE FISHERIES SERVICE


                           Defendant(s)


                                                    SUMMONS IN A CIVIL ACTION

7R(Defendant’s name and address)
                                           Civil-Process Clerk
                                           United States Attorney's Office
                                           Federal Courthouse
                                           450 Golden Gate Avenue
                                           San Francisco, CA 94102


          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW
\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                           Catherine Kilduff
                                           CENTER FOR BIOLOGICAL DIVERSITY
                                           1212 Broadway, St. #800
                                           Oakland, CA 94612


       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK OF COURT


'DWH
                                                                                           Signature of Clerk or Deputy Clerk
